Order, Supreme Court, New York County (Sheila Abdus-Salaam, J.), entered June 27, 2003, which denied plaintiffs’ motion to vacate an underlying dismissal of their action for counsel’s failure to appear at a preliminary conference, unanimously affirmed, without costs.
We find no improvident exercise of discretion by the court’s denial of relief from the default granted under 22 NYCRR 202.27. Plaintiffs simply failed to establish the existence of a meritorious cause of action. Concur—Nardelli, J.P., Andrias, Ellerin, Gonzalez and Catterson, JJ.